Citation Nr: 0204604	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  00-13 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for dermatophytosis, 
currently rated 30% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from December 1952 to December 
1954.  This appeal arises from an April 1999 rating action 
that denied a rating in excess of 30% for the veteran's 
dermatophytosis.  By Supplemental Statement of the Case 
(SSOC) issued in September 2001, the RO denied referral of 
this case for consideration of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's dermatophytosis is manifested by pruritus 
and intermittently-acute, minimal skin lesions, with 
increased pigmentation in the feet, some scarring and 
increased pigmentation in the areas of both hands, 
increased pigmentation in the area of the groin, and 
active dermatophytosis confined to several toenails and 
the areas between the toes of both feet (but not affecting 
any tall toes) shown on recent VA examination. 

3. The skin disorder has not been manifested by extensive 
exfoliation or crusting or systemic on nervous 
manifestations have not been shown.  It is not 
demonstrated that the disorder is exceptionally repugnant.

4. Exceptional factors such as marked interference with 
employment or frequent periods of hospitalization due to 
dermatophytosis have not been demonstrated, and the 
application of the regular schedular standards is not 
impractical.



CONCLUSION OF LAW

Under the rating criteria, the veteran's dermatophytosis is 
not more than 30 percent disabling.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.321(b)(1) and Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, Diagnostic Codes 7813-7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

May and June 1996 VA outpatient records indicate that the 
veteran had entered a chronic pain treatment program at a 
Batavia VA medical facility for treatment of pain associated 
with a non-service-connected low back disorder.  In August, 
the veteran complained of depression associated with constant 
back pain.  No nervous symptoms were attributed to any skin 
disorder.  The assessment was that he might benefit from 
mental health intervention.  In January 1997, the veteran was 
noted to be continuing to attend the Batavia pain clinic.  
The impressions were chronic low back pain, status post 
instrumentation with infection, status post fusion with non-
union; and possible depression, likely contributing to his 
pain complaints.  No nervous symptoms were attributed to any 
skin disorder.

VA outpatient dermatological examination in January 1997 
showed several terse bullae (not vesicles) on the dorsal 
aspect of the fingers of both hands.  There were several 
hyperpigmented plaques on the left hand, and scales in a 
moccasin distribution on both feet.  Mycological testing of 
the right hand for tinea manus showed no growth of fungi.  
The assessment was diabetes mellitus with longstanding tinea 
pedis/manus, now with possible Majocchi's granuloma; other 
possibilities included porphyria cutanea tarda, bullosis 
diabeticorum, and severe dyshidrosis.  

When seen again in early February, the veteran was noted to 
have had resolution of the bullae on the hands with 
prescribed medication.  Current examination showed a shallow 
erosion with crusting below the right thumb, scaling between 
the left thumb and index finger, superficial erosion on the 
dorsal aspect of the left index finger, and moccasin 
distribution scaling on both feet.  The assessments were 
probable severe dyshidrosis with secondary impetiginization 
or bullous impetigo with resolution on medication; and tinea 
pedis.  In mid-February, the veteran was seen for follow-up 
of hand dermatitis of 43 years' duration and tinea pedis.  
Mycological testing of a hand for tinea manus showed no 
growth of fungi.  After examination, the assessments were 
tinea pedis, hand contact dermatitis, and resolved hand 
impetigo.  

Early March 1997 VA mycological testing of the right hand for 
tinea manus showed no growth of fungi.  Subsequent outpatient 
examination in March showed tapioca-like papules on the sides 
of the hands and fingers.  A patch test reading was negative.  
The assessment was dyshidrotic eczema.  Mycological testing 
of a hand for tinea manus in mid-March showed no growth of 
fungi.  On outpatient examination in late March, the 
veteran's skin disorder was noted to be improved.  There were 
still tapioca-like papules on the lateral sides of the feet.  
The assessment was dyshidrotic eczema of the hands and feet.

On VA outpatient dermatological examination of June 1997, the 
veteran was seen for follow-up of dyshidrotic eczema and 
tinea pedis.  Medication prescribed for the hands and feet 
was noted to be working very well, and the veteran reported 
more improvement than he had experienced in a long time.  
Current examination showed moccasin distribution scale 
maceration in the 4th web of both feet.  There was no 
evidence of eruption in the groin.  The assessments were 
dyshidrotic eczema of the hands, and tinea pedis.

VA outpatient dermatological examination of August 1997 
showed scaling in a moccasin distribution in the feet with 
onychodystrophy and subungual debris.  There were tapioca-
like vesicles and scales on the hands.  The groin was clear.  
The assessments were tinea pedis, onychomycosis, and 
dyshidrosis.

On VA outpatient dermatological examination of October 1997, 
microbiological testing of the skin for tinea pedis, of hand 
tissue for tinea manus, and of nail tissue for onychomycosis 
was all positive for fungal elements.  There was dry, scaly 
dermatitis of the feet, hands, and groin, and maceration of 
the toe webs.  The assessment was widespread dermatophytosis, 
although a prior culture was noted to have been negative.  

On VA dermatological examination subsequently in October 
1997, the veteran complained of constant itching and burning 
of the skin of the hands and feet, groin itching, and 
roughness of the skin of the thighs.  Topical antifungal 
medications reportedly had not helped, and steroids had not 
improved his hands.  Current examination showed thickening 
and scaliness of the skin of the hands, dryness of the thigh 
skin, and mild scaliness on the left upper thigh extending to 
the scrotum.  There was yellowing and thickening of the left 
1st and 5th and right 1st, 2nd, 4th, and 5th toenails.  Potassium 
hydroxide examination of the skin of the feet was grossly 
positive for branching hyphae, and beaded hyphae were present 
on examination of toenail debris.  Two potassium hydroxide 
preparations from scaly areas of the hands revealed only a 
few short filaments suggestive of hyphal elements.  The 
diagnosis was dermatophytosis of the feet and hands, and the 
examiner commented that, with age, it was very highly likely 
that the fungal infection would have extended to the 
veteran's toenails.  The potassium hydroxide testing 
indicated that he also had fungus invading his toenails.         

Of record is a copy of a November 1997 letter from the Social 
Security Administration (SSA) notifying the veteran that he 
was entitled to monthly retirement benefits beginning in May 
1997.  

December 1997 VA mycological testing of nail tissue for 
onychomycosis, of hand tissue for tinea manus, and of the 
skin for tinea pedis was all positive for fungal elements. 

On VA outpatient dermatological examination of March 1998, 
the veteran reported that his skin disorder had improved, but 
had not completely cleared.  Current examination of the feet 
showed scaling in a moccasin distribution with maceration in 
the 3rd and 4th web spaces bilaterally.  The feet were tender 
to manipulation.  There was moderate lichenification of the 
palms of the hands, with moderate scaling in a few areas.  
Examination of the groin showed moderate lichenification at 
the inguinal folds bilaterally, without maceration or 
erythema.  The assessment was tinea pedis, with maceration 
still not improved, and secondary infectious bacteria 
possibly affecting the web spaces.  The examiner considered 
the possibility of systemic treatment, as the web spaces had 
not been responsive.      

On VA outpatient dermatological examination of May 1998, 
prescribed medication was noted to be ameliorating the 
veteran's itching.  On current examination, there was 
scaliness of the feet and maceration of the 5th toe web.  
Liver enzymes were noted to be within normal limits.  The 
assessments were dermatophytosis and pruritus.  

February 1999 VA outpatient records show that the veteran was 
being followed at the Rochester and Syracuse VA medical 
facilities for inoperable chronic low back pain with spinal 
stenosis and spondylosis since the Batavia VA pain clinic had 
closed.

On VA outpatient dermatological examination of mid-April 
1999, prescribed medication was noted to have improved the 
veteran's feet, but not his toenails.  His hands improved at 
first, and then worsened.  Current examination showed dryness 
and scaliness of the palms, and thick dystrophic toenails.  
The assessment was dermatophytosis in a diabetic patient.  
The propriety of oral antifungal therapy remained for 
consideration; the examiner noted that the veteran would have 
to be monitored carefully, as he was taking multiple 
medications, and oral antifungal azoles had been associated 
with rhabdomyolysis in patients taking concomitant lipid-
lowering agents.

On VA podiatric examination of late April 1999, the veteran 
was seen for diabetic foot care and for care of macerated web 
spaces.  An approximately 15-year history of diabetes was 
noted.  Current examination showed no open lesions or signs 
of infection.  Some mild interdigital maceration was present 
bilaterally.  All nails were elongated, thickened, and 
mycotic.  On neurological testing, the veteran was able to 
feel a monofilament wire, showing that there was a decrease 
in protective sensation, but it was intact.  The assessments 
were onychomycoses, insulin-dependent diabetes, and macerated 
web spaces.  

On VA podiatric examination of June 1999, the veteran was 
satisfied with his prescribed medication.  Current 
examination showed no open lesions or signs of infection.  
Some mild interdigital maceration was present bilaterally in 
the 4th interspace, but this was improved.  All nails were 
elongated, thickened, and mycotic.  There were mild calluses 
on the 1st and 5th toes bilaterally.  The assessments were 
onychomycoses, insulin-dependent diabetes, and macerated web 
spaces.    

On VA podiatric examination of September 1999, there were no 
open lesions or signs of infection.  There was some mild 
interdigital maceration present bilaterally in the 4th 
interspace, and the examiner felt that there had been no real 
improvement since the prior evaluation.  All nails were 
elongated, thickened, and mycotic.  There were mild calluses 
on the 1st and 5th toes bilaterally.  The assessments were 
onychomycoses, insulin-dependent diabetes, and macerated web 
spaces.    

On VA podiatric examination of November 1999, the veteran 
reported that prescribed medication had ameliorated the 
maceration.  There were no open lesions or signs of 
infection.  There was some mild interdigital maceration 
present bilaterally in the 4th interspace, with some 
improvement since the prior evaluation.  All nails were 
elongated, thickened, and mycotic.  There were mild calluses 
on the 1st and 5th toes bilaterally.  The assessments were 
onychomycoses, insulin-dependent diabetes, and macerated web 
spaces.

On VA podiatric examination of January 2000, the veteran 
reported that prescribed medication had ameliorated the 
maceration.  There were no open lesions or signs of 
infection.  There was some mild interdigital maceration 
present in the left              4th interspace, with some 
improvement since the prior evaluation.  All nails were 
elongated, thickened, and mycotic.  There were mild calluses 
on the 1st and 5th toes bilaterally.  The assessments were 
onychomycoses, insulin-dependent diabetes, and macerated web 
spaces.

A March 2000 VA outpatient psychiatric evaluation indicated 
that the veteran was seen in connection with his long history 
of back pain and several surgical interventions.  No nervous 
symptoms were attributed to any skin disorder.

On VA podiatric examination of March 2000, there were no open 
lesions or signs of infection.  There was no interdigital 
maceration present in the left 4th interspace.  All nails 
were elongated, thickened, and mycotic.  There were mild 
calluses on the 1st and 5th toes bilaterally.  The assessments 
were onychomycoses and insulin-dependent diabetes.

In his April 2000 Substantive Appeal, the veteran stated that 
medication prescribed for treatment of his skin disorder had 
caused more severe itching and more extensive exfoliation, 
and that his condition had progressively worsened.  He 
described a repetitive symptom cycle of an outbreak of 
fungus, itching, and the drying-up and dropping-off of skin 
cells, followed by another outbreak of fungus.  He stated 
that the fungus in his feet and hands had spread to the 
groin, and had caused bleeding as a result of unbearable 
itching.  He reported calluses on the bottoms of the feet as 
a result of the fungus, requiring podiatric treatment every       
2 months.  He stated that the repugnancy of the fungus had 
caused him to be asked not to serve himself at self-service 
restaurants, reportedly at the instigation of other 
restaurant patrons concerned with his repugnant appearance.  
He also reported being denied access to the swimming pool, 
sauna, and whirlpool of a community facility as a result of 
his repugnant skin condition and the fears of other members 
that they might contract the disorder.  He stated that the 
repugnancy of his skin disorder prevented him from wearing 
certain open footwear, and that this repugnancy had disgusted 
his family and friends and caused them to fear contraction of 
the disorder.

On VA podiatric examination of May 2000, there were no open 
lesions or signs of infection.  There was mild interdigital 
maceration present bilaterally in the 4th interspace, and no 
florescence on wood light evaluation.  All nails were 
elongated, thickened, and mycotic.  Neurological testing 
showed decreased protective sensation, and the veteran could 
feel a monofilament wire.  There were mild calluses on the 
1st and 5th toes bilaterally.  The assessments were 
onychomycoses and insulin-dependent diabetes.

A June 2000 VA outpatient psychiatric evaluation indicated 
that the veteran was seen in connection with anxiety 
associated with chronic leg and back pain.  No nervous 
symptoms were attributed to any skin disorder.

On VA dermatological examination of July 2000, the veteran 
reported hospitalization at a Batavia medical facility for 
unspecified reasons at an unspecified time.  He complained of 
intermittent skin symptoms, primarily itching, as well as an 
intermittent rash that might look good for approximately a 
week at a time, after which it flared-up.  He described the 
onset of bumps in various areas, which bumps then scaled-
over.  He also reported being depressed and embarrassed by 
the rash, which was worse in warm weather, and gave a 35-year 
history of unemployment.  The examiner opined that the rash 
had no effect on the veteran's daily activities other than 
the embarrassment he felt on exposure of the skin.  Current 
examination of the hands showed dry, scaly, whitish-type skin 
with almost imperceptible small bumps on several fingers.  No 
rash was seen in the groin.  Examination of the feet showed 
onychomycosis and similar whitish, scaling skin over several 
toes, as well as some maceration of the skin between several 
toes.  The diagnoses were dermatophytosis, onychomycosis, and 
tinea pedis.

On VA podiatric examination of August 2000, there were no 
open lesions or signs of infection.  There was remaining mild 
interdigital maceration present bilaterally in the 4th 
interspace, and no fluorescence on wood light evaluation.  
All nails were elongated, thickened, and mycotic.  The 
assessments were onychomycoses and insulin-dependent 
diabetes.

A September 2000 VA outpatient psychiatric evaluation 
indicated that the veteran was seen in connection with 
anxiety levels and depressive symptoms associated with 
chronic back pain.  No nervous symptoms were attributed to 
any skin disorder.
 
After VA podiatric examination of October 2000, the 
assessments were onychomycoses, macerated tissue, and 
insulin-dependent diabetes.  

A December 2000 VA outpatient psychiatric evaluation 
indicated that the veteran was seen in connection 
discouragement and non-significant depression associated with 
worsening pain and discomfort as a result of his non-service-
connected back disorder.  The assessment was dysthymia 
related to a chronic, debilitating condition that did not 
allow him to function as he did previously, or as he would 
like to function.  No nervous symptoms were attributed to any 
skin disorder.

On January 2001 VA outpatient examination, the veteran was 
noted to have chronic low back pain with spinal stenosis and 
spondylolisthesis, status post laminectomy    4 times, which 
pain had worsened over the past few months to the point where 
he was unable to do anything at home, causing him to be 
somewhat depressed.  After examination, the assessments 
included not-well-controlled hypertension, probably 
associated with anxiety associated with chronic low back 
pain, which had worsened in the past few months.  The veteran 
was referred to a stress management program in the mental 
health clinic to relieve the anxiety.  No nervous symptoms 
were attributed to any skin disorder.  On outpatient 
examination subsequently that month, the veteran reported a 
long history of chronic radicular low back pain that had been 
exacerbated over the past few months to the point where he 
was depressed, anxious, and unable to perform activities.  
Prescribed medications reportedly provided no significant 
relief of pain.  No nervous symptoms were attributed to any 
skin disorder.

On VA podiatric examination of May 2001, there were no open 
lesions or signs of infection.  Foot color was normal, and 
temperature was cool.  There was mild remaining interdigital 
maceration present bilaterally in the 3rd and 4th interspace, 
which the examiner felt was much better than in the past.  
All nails were elongated, thickened, and mycotic.  There was 
mild callus formation below and on the             5 
metatarsal heads.  On neurological testing, the veteran was 
able to feel a monofilament wire, demonstrating loss of light 
touch sensation; the examiner attributed this to diabetes.  
The assessments were onychomycoses, macerated tissue, and 
insulin-dependent diabetes.

On VA dermatological examination of June 2001, the examiner 
reviewed the veteran's claims folder and military and medical 
history.  The veteran initially indicated that his skin 
disorder was constant, but on examination the examiner 
commented that his acute skin lesions were minimal; the 
veteran indicated that the rash always seemed to go away when 
he was examined by a doctor.  The examiner commented that 
apparently the acuteness of the skin disorder was 
intermittent, but the veteran stated that he always had some 
sort of lesion on some part of his skin.  He currently used 
several medications for his skin.  The veteran reported 
symptoms of sweating and nervousness, and stated that he was 
embarrassed to go out in public, such as to self-service 
restaurants where patrons had reportedly complained about 
him.  He also complained of pruritus and occasional groin 
pain from his rash.  

On examination, the veteran referred the examiner's attention 
to both hands and feet and the groin.  There was no active 
rash on the right hand.  There was a small granuloma at the 
base of the right thumb measuring about .25-inch long.  There 
was some scarring and granuloma formation of the dorsal 
portions of the middle joints of the 2nd and 5th index 
fingers.  There were very small elevations of the skin, which 
the veteran described as "bumps," along the 5th metacarpal 
bone area of the right hand.  There were similar scarring-
type lesions, very small bumps, on the left hand, but no 
active lesions were present.  There was predominantly 
increased pigmentation in the area of the 1st toes and the 
bases of several other toes, as well as along the 5th 
metatarsal areas of both feet.  There was some mild 
maceration between several of the toes bilaterally.  The 
veteran was noted to have been treated by a podiatrist for 
dermatophytosis.  There were no active lesions in the groin.  
There was increased pigmentation of the skin.  There were a 
very few small bumps that were hardly perceivable in the 
groin area, and the examiner commented that the increased 
pigmentation was questionable.  The diagnoses were 
dermatophytosis of the feet with increased pigmentation; some 
scarring and increased pigmentation in the areas of both 
hands; and increased pigmentation in the area of the groin.  
The examiner stated that the current active dermatophytosis 
was confined to the areas between the toes of both feet (but 
not affecting any tall toes) and several toenails, as 
indicated in podiatric notes. 

On VA podiatric examination of July 2001, there were no open 
lesions or signs of infection.  There was mild remaining 
interdigital maceration present bilaterally in the 4th 
interspace, which the examiner felt was much better than in 
the past.  There was some very mild coral red noted on the 
right on wood light examination.  All nails were elongated, 
thickened, and mycotic.  There was mild callus formation 
below and on the 5 metatarsal heads.  The assessments were 
onychomycoses, macerated tissue (erythrasma), and insulin-
dependent diabetes.
                                 
On VA outpatient examination of September 2001, examination 
of the extremities showed no edema or calf tenderness.  The 
feet were clean and warm, with good color and no openings.  
On neurological testing, the dorsalis pedis pulses were 2+, 
and motor testing of the legs was grossly intact bilaterally.  
Tactility was decreased.  The assessments included diabetes 
mellitus, not well controlled; and well-controlled 
hypertension, for which the veteran had been attending a 
stress management program at a VA mental health clinic.  No 
nervous symptoms were attributed to any skin disorder.  

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Dermatophytosis is evaluated as for eczema under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code (DC) 7806.  
As with eczema, the evaluation will depend upon the location 
and extent of the disease and the repugnant disfigurement or 
other disabling characteristics of the manifestations of the 
disease.  38 C.F.R. Part 4, DC 7813.

A 30% rating is warranted for eczema with constant exudation 
or itching, extensive lesions, or marked disfigurement.  A 
50% rating requires ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  38 C.F.R. Part 4, DC 
7806.

The duty to assist is violated when a VA dermatological 
examination is conducted during an inactive stage of a 
claimant's skin disorder, and the record shows that the skin 
disorder consists of active and inactive stages during which 
the disorder improves.  Ardison v. Brown, 6 Vet. App. 405 
(1994).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the VA shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the VA 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

After reviewing the evidence of record, the Board of Veterans 
Appeals (Board) finds that the clinical findings do not 
support a rating in excess of 30% for the veteran's 
dermatophytosis under the applicable rating criteria of DC 
7813-7806.  The extensive evidentiary record developed from 
1996 to 2001 shows regular, comprehensive follow-up VA 
medical treatment and evaluation for the skin disorder 
affecting his hands, feet, and groin.  At no time were 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement shown such as to warrant a 50% rating.  A 
flare-up affecting the hands in early 1997 was assessed to 
have been resolved with prescribed medication.  In June 1997, 
medication prescribed for the hands and feet was noted to be 
working very well, and the veteran reported significant 
improvement.  Although in October 1997 the veteran 
experienced another flare-up affecting the hands, feet, 
toenails, and groin, with complaints of constant itching and 
burning that was not responsive to topical antifungal 
medications or steroids, the veteran reported improvement by 
March 1998, and systemic manifestations of the skin disorder 
suspected at that time were never subsequently confirmed or 
actually diagnosed.  In May 1998, prescribed medication was 
noted to be ameliorating his itching.  

The subsequent record shows that an apparent mild flare-up of 
the skin disorder affecting the hands and feet in April 1999 
was treated and noted to have improved by June and November; 
at no time were open lesions or signs of infection clinically 
found.  Amelioration of mild maceration in toe web spaces 
with medication and improvement were noted in early 2000.  On 
VA dermatological examination of July 2000, the veteran 
complained of only intermittent skin symptoms, primarily 
itching, as well as an intermittent rash.  Almost 
imperceptible small bumps on several fingers, whitish scaling 
skin over several toes, and some skin maceration between 
several toes were clinically shown, with no rash seen in the 
groin.  At no time in 2000 were open lesions or signs of 
infection clinically found.

Mild interdigital toe interspace maceration was noted to have 
significantly improved in May and July 2001.  The veteran's 
initial complaint of a constant skin disorder was clinically 
evaluated by a June 2001 examining VA physician as in fact 
showing only intermittently-acute skin lesions that were 
minimal; only small skin bumps and elevations on the fingers, 
a very few small bumps that were hardly perceivable in the 
groin, and mild maceration between several toes were 
clinically found, with no active rash on the right hand, and 
no active lesions in the right hand or groin.  

Although VA medical records of April 1999, May 2000, and 
September 2001 contain findings of decreased sensation in the 
veteran's lower extremities, the record does not support a 
finding that they represented systemic or nervous 
manifestations of the service-connected dermatophytosis, in 
light of the May 2001 VA medical opinion specifically 
attributing them only to the non-service-connected insulin-
dependent diabetes mellitus.  The record contains no medical 
evidence that the service-connected skin disorder produces 
nervous or systemic manifestations.

Similarly, the record does not support a finding that the 
veteran's July 2000 and June 2001 VA examination complaints 
of depression and nervousness are nervous manifestations of 
his service-connected skin disorder.  That record 
overwhelmingly shows that such nervous manifestations are 
attributable primarily to chronic pain from his significant 
non-service-connected back disorder, and to a lesser extent 
his non-service-connected hypertension.  The veteran's own 
recorded complaints associated with periodic contemporaneous 
VA medical treatment for back and hypertensive disorders and 
VA outpatient psychiatric evaluations in the record from 1996 
to 2001 clearly show only back and hypertensive disorders, 
and no skin disorder, to be the sources of his depression and 
anxiety, and the reason he received VA outpatient mental 
health intervention.  Those extensive outpatient records 
contain no medical evidence that the service-connected skin 
disorder caused the veteran to be depressed or anxious.  

Although the veteran has alleged that his skin disorder is 
repugnant, the record does not support a finding that it is 
exceptionally repugnant.  Rather, a VA dermatological 
examiner in July 2000 commented that the skin disorder had no 
effect on the veteran's daily activities other than the 
embarrassment he felt on exposure of the skin.  In June 2001, 
the same VA dermatological examiner noted that the skin 
disorder was manifested only by intermittently-acute skin 
lesions that were minimal; increased skin pigmentation 
affecting the hands, groin, and feet; small skin bumps and 
elevations on the fingers; a very few small bumps that were 
hardly perceivable in the groin; and mild maceration between 
several toes, with no active rash on the right hand, and no 
active lesions in the right hand or groin.

The clinical findings do not show ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  As 
the preponderance of the evidence is against the claim for a 
rating in excess of 30% for dermatophytosis, the appeal is 
denied.

Moreover, the Board finds that the record contains no 
evidence of an exceptional or unusual disability picture due 
to the dermatophytosis that would render impractical the 
application of the regular schedular standards such as to 
warrant referral of this case for consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Specifically, the record reflects no marked 
interference with the veteran's employment due to 
dermatophytosis or frequent periods of hospitalization for 
the dermatophytosis.  Although on VA dermatological 
examination of July 2000 the veteran reported hospitalization 
at a Batavia medical facility for unspecified reasons at an 
unspecified time, and a 35-year history of unemployment, he 
did not claim that either was due to his skin disorder.  
Rather, the record shows only that he entered a chronic pain 
treatment program at a Batavia VA medical facility in 1996 
for treatment of pain associated with a non-service-connected 
low back disorder.  In February 1999, he was noted to be 
being followed at Rochester and Syracuse VA medical 
facilities for inoperable chronic low back pain with spinal 
stenosis and spondylosis since the Batavia VA pain clinic had 
closed.  In July 1998 and March 2001, the RO received copies 
of extensive VA medical records of the veteran's treatment 
for various disabilities at several VA medical facilities 
including Batavia.  None of these showed hospitalization at 
Batavia for a skin disorder.  In response to the RO's 
February 2001 request for additional medical records of 
treatment of the veteran, the Batavia VA medical facility 
responded in March 2001 that no further records were on file 
at that facility.   

Lastly, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted in November 2000.  This new 
law, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001), redefined the obligation of the VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the VCAA, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (29 August 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

The Board finds that the VA's duties with respect to the VCAA 
have been fulfilled.  First, the VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  In this case, the 
appellant and his representative were initially notified in 
the April 1999 rating action and the June 1999 SOC of the 
evidence that served as the basis for the denial of a rating 
in excess of 30% for dermatophytosis, and the SOC informed 
them of the criteria that his skin disorder had to meet in 
order to be entitled to a percentage disability rating in 
excess of 30%.  SSOCs issued in September 2000 and September 
2001 notified them of the additional evidence considered in 
continuing to deny a rating in excess of 30%, and the 
September 2001 SSOC notified them of the criteria required 
for referral of this case for consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) and the evidence that served as the basis for 
the denial of such referral.  

Moreover, the veteran and his representative were informed by 
letters in February 2001 that he needed to identify the 
Batavia medical facility at which he claimed to have been 
hospitalized and inform the RO of the date and reason for 
this claimed hospitalization, whether he was receiving SSA 
benefits as a result of disability or based on reaching an 
age limit, and whether he had received treatment for his skin 
disorder at any additional VA and non-VA medical facilities.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The Board 
concludes that the discussion in the rating action, SOC, 
SSOCs, and letters sent to the veteran and his representative 
properly and adequately informed them of the information and 
evidence needed to substantiate his claim for an increased 
rating, and complied with the VA's notification requirements.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim for an 
increased rating.  In this case, the appellant has not made 
reference to any unobtained evidence that might aid his 
claim, or that might be pertinent to the bases of the denial 
of this claim.  The RO on its own initiative has requested 
all relevant records of medical treatment and evaluation 
identified by the appellant.  In this regard, copies of all 
pertinent VA clinical records from several VA medical 
facilities have been obtained and associated with the claims 
folder. 

Although the veteran and his representative failed to respond 
to the RO's February 2001 request for information, evidence 
developed by the RO indicated that the veteran had entered a 
chronic pain treatment program at a Batavia VA medical 
facility in 1996 for treatment of chronic pain associated 
with a non-service-connected low back disorder.  In July 1998 
and March 2001, the RO received copies of extensive VA 
medical records of the veteran's treatment for various 
disabilities at several VA medical facilities including 
Batavia; none of these showed hospitalization at Batavia for 
a skin disorder.  In response to the RO's February 2001 
request for additional medical records of treatment of the 
veteran, the Batavia VA medical facility responded in March 
2001 that no further records were on file at that facility.  
With respect to the nature of the SSA benefits the veteran 
was receiving, the claims folder contains a copy of a 
November 1997 SSA letter to the veteran notifying him that he 
was entitled to monthly retirement benefits beginning in May 
1997; nothing in the available record indicates that he is 
receiving SSA disability benefits.  The veteran was afforded 
comprehensive VA dermatological examinations in July 2000 and 
June 2001, and the detailed VA outpatient medical records 
showing periodic treatment and evaluation over the years 
properly chronicles his skin disorder through its active as 
well as inactive stages, thus complying with the Ardison-
mandated duty to assist.  Under the circumstances, the Board 
finds that the VA has satisfied its duties to notify and 
assist the appellant in this case, and that further 
development and expenditure of the VA's resources are not 
warranted.


	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 30% for dermatophytosis is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

